 

Exhibit 10.41

RESTRICTED SHARE UNIT AWARD AGREEMENT

FOR COMPANY EMPLOYEES OUTSIDE THE UNITED STATES

UNDER THE MIMECAST LIMITED

2015 SHARE OPTION AND INCENTIVE PLAN

 

Name of Grantee:

 

 

 

No. of Restricted Share Units:

 

 

 

Grant Date:

 

 

 

Pursuant to the Mimecast Limited 2015 Share Option and Incentive Plan as amended
through the date hereof (the “Plan”) and this Restricted Share Unit Award
Agreement, including any special terms and conditions for Grantees in the
countries set forth in Appendix B hereto (Appendix B, together with Appendix A
identified below, and, collectively with the Restricted Share Unit Award
Agreement, the “Agreement”), Mimecast Limited (the “Company”) hereby grants an
award of the number of Restricted Share Units listed above (an “Award”) to the
Grantee named above.  Each Restricted Share Unit shall relate to one Ordinary
Share of the Company (the “Shares”).

1.Restrictions on Transfer of Award.  This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
Shares issuable with respect to the Award may not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of until (i) the Restricted Share
Units have vested as provided in Paragraph 2 of this Agreement and (ii) Shares
have been issued to the Grantee in accordance with the terms of the Plan and
this Agreement.

2.Vesting of Restricted Share Units.  The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in Appendix A hereto so long as the Grantee remains an employee of the Company
or a Subsidiary on such Dates.  If a series of Vesting Dates is specified, then
the restrictions and conditions in Paragraph 1 shall lapse only with respect to
the number of Restricted Share Units specified as vested on such date.

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

3.Termination of Employment.  If the Grantee’s employment with the Company and
its Subsidiaries terminates for any reason (including death or disability) prior
to the satisfaction of the vesting conditions set forth in Paragraph 2 above,
any Restricted Share Units that have not vested as of such date shall
automatically and without notice terminate and be forfeited, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Share Units.

For purposes of the Restricted Share Units, the Grantee’s employment will be
considered terminated as of the date the Grantee is no longer actively providing
services to the Company or any of its Subsidiaries (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Grantee is employed or the terms
of the Grantee’s employment agreement, if any). The Administrator shall have the
exclusive discretion to determine when the Grantee is no longer actively
providing services for purposes of the Grantee’s Restricted Share Unit grant.

4.Issuance of Shares.  As soon as practicable following each Vesting Date (but
in no event later than two and one-half months after the end of the year in
which the Vesting Date occurs), the Company shall issue to the Grantee the
number of Shares equal to the aggregate number of Restricted Share Units that
have vested pursuant to Paragraph 2 of this Agreement on such date and the
Grantee shall thereafter have all the rights of a shareholder of the Company
with respect to such Shares.

1

--------------------------------------------------------------------------------

 

5.Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.  Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6.Responsibility for Taxes.

(a)Regardless of any action the Company or, if different, the Subsidiary that
employs the Grantee (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee hereby acknowledges
that the ultimate liability for all Tax-Related Items is and remains the
Grantee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer.  The Grantee further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Share Unit grant, including, but not limited to, the grant, vesting
or settlement of the Restricted Share Units, the issuance of Shares pursuant to
such settlement, the subsequent sale of Shares and the receipt of any dividends;
and (2) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Restricted Share Units to reduce or eliminate the
Grantee’s liability for Tax-Related Items or achieve a particular tax
result.  Further, if the Grantee is subject to tax in more than one
jurisdiction, the Grantee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.  In this regard, the
Grantee authorizes the Company and/or the Employer or their respective agents,
in their sole discretion and without any notice or authorization by the Grantee,
to satisfy any applicable withholding obligations with regard to all Tax-Related
Items by one or a combination of the following: (i) withholding from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company
and/or the Employer, (ii) withholding from the proceeds of the sale of Shares
acquired upon settlement of the Restricted Share Units, either through a
voluntary sale or through a mandatory sale arranged by the Company; and/or (iii)
withholding from the Shares to be issued upon settlement of the Restricted Share
Units.

(c)The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding rates or other applicable withholding
rates, including maximum rates applicable in the Grantee’s jurisdiction, in
which case the Grantee may receive a refund of any over-withheld amount in cash
(with no entitlement to the Share equivalent) or, if not refunded, the Grantee
may seek a refund from the local tax authorities.  If the obligation for
Tax-Related Items is satisfied by withholding Shares, for tax purposes, the
Grantee is deemed to have been issued the full number of Shares subject to the
vested Restricted Share Units, notwithstanding that a number of the Shares are
held back solely for the purpose of paying the Tax-Related Items.

(d)Finally, the Grantee agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Grantee’s participation in the Plan
that cannot be satisfied by the means previously described.  The Company may
refuse to issue or deliver the Shares or the proceeds from the sale of Shares,
if the Grantee fails to comply with the Grantee’s obligations in connection with
the Tax-Related Items.

7.Section 409A of the Code.  This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.

8.No Obligation to Continue Employment.  Neither the Company, the Employer nor
any other Subsidiary is obligated by or as a result of the Plan or this
Agreement to continue the Grantee in employment and neither the Plan nor this
Agreement shall interfere in any way with the right of the Employer to terminate
the employment of the Grantee at any time.

2

--------------------------------------------------------------------------------

 

9.Nature of the Grant.  In accepting the grant of these Restricted Share Units,
the Grantee acknowledges, understands and agrees as follows:

(a)The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)The grant of these Restricted Share Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of restricted share units, or benefits in lieu of restricted share units,
even if restricted share units have been granted in the past;

(c)All decisions with respect to future restricted share unit grants, if any,
will be at the sole discretion of the Administrator;

(d)The Grantee is voluntarily participating in the Plan;

(e)The Restricted Share Units and Shares subject to the Restricted Share Units,
and the income from and value of same, are not intended to replace any pension
rights or compensation;

(f)The grant of the Restricted Share Units and the Grantee’s participation in
the Plan shall not create a right to, or be interpreted as forming an employment
or service contract with the Company;

(g)The Restricted Share Units and Shares subject to the Restricted Share Units,
and the income from and value of same, are not part or normal or expected
compensation or salary for any purpose, including, but limited to, calculating
any severance, resignation, termination, payment in lieu of notice, redundancy,
dismissal, end-of-service payments, holiday pay, bonuses, long-service awards,
leave-related payments, pension or retirement or welfare benefits or similar
mandatory payments;

(h)The future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

(i)No claim or entitlement to compensation or damages shall arise from
forfeiture of Restricted Share Units resulting from the termination of the
Grantee’s employment (for any reason whatsoever, whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the Grantee
is employed or the terms of the Grantee’s employment agreement, if any);

(j)Unless otherwise agreed with the Company, the Restricted Share Units and
Shares subject to the Restricted Share Units, and the income from and value of
same, are not granted as consideration for, or in connection with, the service
the Grantee may provide as a director of a Subsidiary; and

(k)Neither the Company, the Employer nor any other Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Grantee’s local currency
and the United States Dollar that may affect the value of the Restricted Share
Units or of any amounts due to the Grantee pursuant to the settlement of the
Restricted Share Units or the subsequent sale of any Shares acquired upon
vesting.

10.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

11.Insider Trading/Market Abuse Laws.  The Grantee acknowledges that, depending
on the Grantee’s country, the broker’s country, or the country in which Shares
are listed, the Grantee may be subject to insider trading and/or market abuse
laws which may affect the Grantee’s ability to accept, acquire, sell or
otherwise dispose of Shares, rights to such Shares (e.g., Restricted Share
Units) or rights linked to the value of Shares under the Plan during such times
as the Grantee is considered to have “material nonpublic information” or
“insider information” regarding the Company (as defined by the laws or
regulations in the relevant jurisdiction).  Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders the Grantee
places before the Grantee possessed

3

--------------------------------------------------------------------------------

 

inside information.  Furthermore, the Grantee could be prohibited from (i)
disclosing inside information to any third party (other than on a “need to know”
basis) and (ii) “tipping” third parties or causing them otherwise to buy or sell
securities.  Note that third parties include fellow employees.  Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under the Company’s insider trading policy, and
the requirements of applicable laws may or may not be consistent with the terms
of the Company’s insider trading policy.  The Grantee acknowledges that it is
his or her responsibility to comply with any applicable restrictions, and that
the Grantee should speak to his or her personal advisor on this matter.

12.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Restricted
Share Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Grantee to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

13.Appendix B.  Notwithstanding any provisions in this Restricted Share Unit
Award Agreement, the Restricted Share Unit grant shall be subject to any special
terms and conditions for the Grantee’s country set forth in the Appendix B
hereto, including, but not limited to, data processing and international data
transfers.  Moreover, if the Grantee relocates to one of the countries included
in Appendix B, the terms and conditions for such country will apply to the
Grantee, to the extent the Company determines that the application of such terms
and conditions is necessary or advisable for legal or administrative
reasons.  Appendix B constitutes part of this Restricted Share Unit Award
Agreement.

14.Foreign Asset/Account Reporting.  The Grantee acknowledges that there may be
certain foreign asset and/or account reporting requirements which may affect the
Grantee’s ability to acquire or hold Shares acquired under the Plan or cash
received from participating in the Plan (including from any dividends paid on
Shares acquired under the Plan) in a brokerage or bank account outside the
Grantee’s country.  The Grantee may be required to report such accounts, assets
or transactions to the tax or other authorities in the Grantee’s country.  The
Grantee also may be required to repatriate sale proceeds from the sale of Shares
or other funds received as a result of participation in the Plan to the
Grantee’s country through a designated bank or broker within a certain time
after receipt.  The Grantee acknowledges that it is his or her responsibility to
be compliant with such regulations, and should consult his or her personal legal
advisor for any details.

15.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Grantee’s participation in the Plan or his or her acquisition or sale of the
underlying Shares.  The Grantee should consult with his or her own personal tax,
legal and financial advisors regarding the Grantee’s participation in the Plan
before taking any action related to the Plan.

16.Governing Law and Choice of Venue.  This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the Commonwealth of
Massachusetts, U.S.A., without giving effect to its principles of conflicts of
laws.  For purposes of any action, lawsuit or other proceedings brought to
enforce this Agreement, relating to it, or arising from it, the parties hereby
submit to and consent to the sole and exclusive jurisdiction of any state or
U.S. federal court located in the Commonwealth of Massachusetts, U.S.A., and no
other courts where the grant is made and/or to be performed.

17.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

18.Electronic Delivery and Participation.  The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means or to request the Grantee’s consent to participate in the
Plan by electronic means.  The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.  

4

--------------------------------------------------------------------------------

 

19.Language.  The Grantee acknowledges that he or she is proficient in the
English language and understands the provisions in this Agreement and the
Plan.  Further, if the Grantee has received this Agreement or any other
documents related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

20.Waiver.  The Grantee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other person who holds outstanding Restricted Share Units.

21.Severability.  The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

[Signature Page Follows]

5

--------------------------------------------------------------------------------

 

 

MIMECAST LIMITED

 

 

By:

 

 

 

 

Title: Chief Executive Officer

 

I hereby certify that I have read the Agreement set forth above and acknowledge
receipt of the Mimecast Limited 2015 Share Option and Incentive Plan Summary and
Prospectus. The foregoing Agreement is hereby accepted and the terms and
conditions thereof hereby agreed to by the undersigned. Electronic acceptance of
this Agreement pursuant to the Company’s instructions to the Grantee (including
through an online acceptance process) is acceptable.

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

 

 

Grantee’s Name and Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------

 

APPENDIX A

 

TO THE

 

RESTRICTED SHARE UNIT AWARD AGREEMENT

FOR COMPANY EMPLOYEES OUTSIDE THE UNITED STATES

UNDER THE MIMECAST LIMITED

2015 SHARE OPTION AND INCENTIVE PLAN

Vesting Schedule

7

--------------------------------------------------------------------------------

 

APPENDIX B

 

TO THE

 

RESTRICTED SHARE UNIT AWARD AGREEMENT

FOR COMPANY EMPLOYEES OUTSIDE THE UNITED STATES

UNDER THE MIMECAST LIMITED

2015 SHARE OPTION AND INCENTIVE PLAN

Capitalized terms used but not defined in this Appendix B have the meanings set
forth in the Plan and the Restricted Share Unit Award Agreement.

Terms and Conditions

This Appendix B includes special terms and conditions applicable to the Grantee
if the Grantee is in one of the countries listed below.  These terms and
conditions supplement or replace (as indicated) the terms and conditions set
forth in the Restricted Share Unit Award Agreement.  If the Grantee is a citizen
or resident of a country other than the one in which he or she is currently
residing and/or working, transfers employment and/or residency to another
country after the Restricted Share Units are granted or is considered a resident
of another country for local law purposes, the Company, in its discretion, will
determine the extent to which the terms and conditions set forth in this
Appendix B will apply to the Grantee.

Notifications

This Appendix B also includes information relating to exchange control, foreign
asset / account reporting requirements and other issues of which the Grantee
should be aware with respect to his or her participation in the Plan.  The
information is based on the exchange control, securities and other laws in
effect in the respective countries as of March 2020.  Such laws are often
complex and change frequently.  As a result, the Company strongly recommends
that the Grantee not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time the Restricted Share Units vest
or the Shares acquired under the Plan are sold.

In addition, the information is general in nature and may not apply to the
Grantee’s particular situation.  The Company is not in a position to assure the
Grantee of any particular result.  Accordingly, the Grantee should seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation. Finally, if the Grantee is a citizen
or resident of a country other than the one in which he or she is currently
residing and/or working, transfers employment and/or residency to another
country after the Restricted Share Units are granted or is considered a resident
of another country for local law purposes, the information contained herein may
not be applicable to the Grantee in the same manner.

DATA PRIVACY PROVISIONS

Data Privacy Consent for Grantees outside the European Union (“EU”) / European
Economic Area (“EEA”) / United Kingdom (“UK”)

Data Collection and Usage.  The Company and the Employer may collect, process
and use certain personal information about the Grantee, including, but not
limited to, the Grantee’s name, home address, email address and telephone
number, date of birth, social insurance number, passport or other identification
number, salary, nationality, job title, details of all restricted share units or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in the Grantee’s favor (“Data”), for the purposes of
implementing, administering and managing the Plan.  The legal basis, where
required, for the processing of Data is the Grantee’s consent.

8

--------------------------------------------------------------------------------

 

Stock Plan Administration Service Providers.  The Company may transfer Data to
third parties which assist the Company with the implementation, administration
and management of the Plan.  The Company may select different service providers
or additional service providers and share Data with such other provider serving
in a similar manner.  The Grantee may be asked to agree on separate terms and
data processing practices with the service provider, with such agreement being a
condition to the ability to participate in the Plan.

International Data Transfers.  Certain of the Company’s operations, including
its internal stock plan administration,  and its service providers are based in
the United States, which means that it will be necessary for Data to be
transferred to, and processed in, the United States. The Grantee’s country or
jurisdiction may have different data privacy laws and protections than the
United States.  For example, the European Commission has issued a limited
adequacy finding with respect to the United States that applies only to the
extent companies register for the EU-U.S. Privacy Shield program.  The Company’s
legal basis, where required, for the transfer of Data is the Grantee’s consent.

Data Retention.  The Company will hold and use the Data only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax and security laws.

Voluntariness and Consequences of Consent Denial or Withdrawal.  Participation
in the Plan is voluntary and the Grantee is providing the consents herein on a
purely voluntary basis.  If the Grantee does not consent, or if the Grantee
later seeks to revoke the Grantee’s consent, the Grantee’s salary from or
service with the Employer will not be affected; the only consequence of refusing
or withdrawing consent is that the Company would not be able to grant restricted
share units or other equity awards to the Grantee or administer or maintain such
awards.

Data Subject Rights.  The Grantee may have a number of rights under data privacy
laws in the Grantee’s jurisdiction.  Depending on where the Grantee is based,
such rights may include the right to (i) request access or copies of Data the
Company processes, (ii) rectification of incorrect Data, (iii) deletion of Data,
(iv) restrictions on processing of Data, (v) portability of Data, (vi) lodge
complaints with competent authorities in the Grantee’s jurisdiction, and/or
(vii) receive a list with the names and addresses of any potential recipients of
Data.  To receive clarification regarding these rights or to exercise these
rights, the Grantee can contact the Grantee’s local human resources
representative.

By accepting the Restricted Share Units and indicating consent via the Company’s
acceptance procedure, the Grantee is declaring that the Grantee agrees with the
data processing practices described herein and consents to the collection,
processing and use of Data by the Company and the transfer of Data to the
recipients mentioned above, including recipients located in countries which do
not adduce an adequate level of protection from a European (or other non-U.S.)
data protection law perspective, for the purposes described above.

Data Privacy Notification for Grantees inside the EU / EEA / UK

Purposes and Legal Bases of Processing.  The Company processes the EU/UK Data
(as defined below) for the purpose of administering and managing the Grantee’s
participation in the Plan and facilitating compliance with applicable tax,
exchange control, securities and labor law.  The legal basis for the processing
of the EU/UK Data by the Company and the third-party service providers described
below is the necessity of the data processing for the Company to perform its
contractual obligations under this Agreement and for the Company’s legitimate
business interests of managing the Plan and generally administering employee
equity awards.

EU/UK Data Collection and Usage.  The Company and the Employer may collect,
process and use the following types of personal information about the Grantee:
the Grantee’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, details of all restricted share units or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor (“EU/UK Data”).

9

--------------------------------------------------------------------------------

 

Stock Plan Administration Service Providers.  The Company may transfer EU/UK
Data to third parties which assist the Company with the implementation,
administration and management of the Plan.  The Grantee may be asked to agree on
separate terms and data processing practices with the service provider, with
such agreement being a condition to the ability to participate in the Plan.

International Data Transfers.  Certain of the Company’s operations, including
its internal stock plan administration, and its service providers are based in
the United States, which means that it will be necessary for EU/UK Data to be
transferred to, and processed in, the United States.  The Grantee understands
and acknowledges that the United States is not subject to an unlimited adequacy
finding by the European Commission even though the Company has registered for
the EU-U.S. Privacy Shield program, and that the EU/UK Data may not have an
equivalent level of protection as compared to the Grantee’s country.  The
Company’s non-exclusive legal basis, where required, for the transfer of EU/UK
Data is the Grantee’s consent.

Data Retention.  The Company will hold and use the EU/UK Data only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, securities and labor law.  This means EU/UK Data
may be retained after the Grantee's employment is terminated.  

Data Subject Rights.  The Grantee may have a number of rights under data privacy
laws in the Grantee’s jurisdiction.  Depending on where the Grantee is based,
such rights may include the right to (i) request access or copies of EU/UK Data
the Company processes, (ii) rectification of incorrect EU/UK Data, (iii)
deletion of EU/UK Data, (iv) restrictions on processing of EU/UK Data, (v)
portability of EU/UK Data, (vi) lodge complaints with competent authorities in
the Grantee’s jurisdiction, and/or (vii) receive a list with the names and
addresses of any potential recipients of EU/UK Data.  To receive clarification
regarding these rights or to exercise these rights, the Grantee can contact the
Grantee’s local human resources representative.

Contractual Requirement.  Where necessary, the Grantee’s provision of EU/UK Data
and its processing as described above is a contractual requirement for the
Grantee to participate in the Plan. The Grantee’s participation in the Plan and
his or her acceptance of the Restricted Share Units is purely voluntary.  The
Grantee can refuse to provide EU/UK Data, as a result of which the Grantee will
not be able to participate in the Plan, but the Grantee’s career and salary will
not be affected in any way.

By accepting the Restricted Share Units and indicating consent via the Company’s
acceptance procedure, the Grantee is declaring that the Grantee agrees with and
consents to the transfer of EU/UK Data to the recipients mentioned above,
including recipients located in countries which do not adduce an adequate level
of protection from a European/UK data protection law perspective, for the
purposes described above.

CANADA

Terms and Conditions

Issuance of Shares.  Notwithstanding any discretion in the Plan, the Restricted
Share Units shall be settled only in Shares.  The Grantee shall not be entitled
to receive a cash payment in settlement of the Restricted Share Units.

Termination of Employment.  The following provision replaces the second
paragraph of Paragraph 3 (“Termination of Employment”) of the Restricted Share
Unit Award Agreement:

The Grantee’s termination of employment (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Grantee is employed, or the terms
of the Grantee’s employment agreement, if any) will be deemed to have occurred
as of the date that is the earliest of:  (a) the date that the Grantee’s
employment relationship with the Company or any of its Subsidiaries is
terminated; (b) the date that the Grantee receives notice of termination of the
Grantee’s employment relationship; and (c) the date that the Grantee is no
longer actively providing services to the Company or any of its
Subsidiaries.  The Grantee will not earn or be entitled to any pro-rated vesting
for that portion of time before the date on which the Grantee’s right to vest
terminates, nor will the Grantee be entitled to any compensation for lost
vesting.  The

10

--------------------------------------------------------------------------------

 

Administrator shall have the exclusive discretion to determine when the Grantee
is no longer actively providing services for purposes of this Agreement.
Notwithstanding the foregoing, if applicable employment standards legislation
explicitly requires continued entitlement to vesting during a statutory notice
period, the Grantee’s right to vest in the Restricted Share Units under the
Plan, if any, will terminate effective as of the last day of the Grantee’s
minimum statutory notice period, but the Grantee will not earn or be entitled to
pro-rated vesting if the vesting date falls after the end of such statutory
notice period, nor will the Grantee be entitled to any compensation for lost
vesting.

The following provision applies if the Grantee resides in Quebec:  

Language Consent.  The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.

Consentement Relatif à la Langue. Les parties reconnaissent avoir expressement
souhaité que la convention «Agreement » ainsi que tous les documents, avis et
procédures judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié,
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.

Notifications

Securities Law Information.  Shares acquired under the Plan may not be sold or
otherwise disposed of within Canada.  The Grantee may sell the Shares acquired
under the Plan only through any third-party stock plan service provider selected
by the Company either now or in the future, provided the sale of Shares takes
place outside of Canada through the facilities of a stock exchange on which the
Shares are traded.  The Shares are currently traded on the Nasdaq Global Select
Market.

Foreign Asset/Account Reporting Information.  Specified foreign property,
including shares and rights to receive shares (e.g., stock options, restricted
stock units) of a non-Canadian company held by a Canadian resident must
generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year.  Thus, the Restricted Share Units must be reported
(generally at a nil cost) if the C$100,000 cost threshold is exceeded because of
other specified foreign property held by the Grantee.  When Shares are acquired,
their cost generally is the adjusted cost base (“ACB”) of the Shares.  The ACB
would ordinarily equal the fair market value of the Shares at the time of
acquisition, but if the Grantee owns other Shares, this ACB may have to be
averaged with the ACB of the other Shares.  The Grantee should consult a
personal tax advisor to ensure compliance with applicable reporting obligations.

 

NETHERLANDS

Terms and Conditions

Labor Law Acknowledgment.  By accepting this Award, the Grantee acknowledges
that: (i) the Restricted Share Units are intended as an incentive to remain
employed with the Employer and are not intended as remuneration for labor
performed; and (ii) the Restricted Share Units are not intended to replace any
pension rights or compensation.

 

UNITED ARAB EMIRATES

Notifications

Securities Law Information.  The Restricted Share Units are available only for
select employees of the Company and its Subsidiaries and are in the nature of
providing employee incentives in the United Arab Emirates.  The Agreement, the
Plan and other incidental communication materials are intended for distribution
only to eligible employees for the purposes of an employee incentive scheme, and
must not be delivered to, or relied on, by any other person.

11

--------------------------------------------------------------------------------

 

The Dubai Creative Clusters Authority, Emirates Securities and Commodities
Authority and/or the Central Bank of the United Arab Emirates have no
responsibility for reviewing or verifying any documents in connection with the
Restricted Share Units.  Further, neither the Ministry of Economy nor the Dubai
Department of Economic Development have approved this Agreement nor taken steps
to verify the information set out in it, and have no responsibility for it.

The securities to which this Agreement relate may be illiquid and/or subject to
restrictions on their resale.  Individuals should conduct their own due
diligence on the securities.

Residents of the United Arab Emirates who do not understand or have questions
regarding this Agreement (including this Appendix B) or the Plan should consult
an authorized financial adviser.

12